Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Blaha on 8/5/2021.

FOR THE CLAIMS:

 	Claim 16.    (Currently Twice-Amended) A component carrier, comprising: a stack having at least one electrically conductive layer structure and at least one electrically insulating layer structure; and a double layer structure comprising: an electrically conductive patterned layer structure; and a further patterned layer structure made of a two-dimensional material, where the further patterned layer structure forms a dipole antenna for higher end frequencies and the electrically conductive patterned layer structure forms a dipole antenna for lower end frequencies: wherein the patterned layer structure and the further patterned layer structure have at least partly the same pattern, wherein the double layer structure forms a dual band antenna.

Allowable Subject Matter
Claims 11-14, 16, 18 and 21-23 are allowed.

The following is an examiner’s statement of reasons for allowance of claims 11 and 16: 
The prior art does not teach or suggest a method of manufacturing a component carrier or a component carrier comprising: a double layer structure having an electrically conductive patterned layer structure forms a dipole antenna for low end frequencies, a further patterned layer structure made of a two-dimensional material forms a dipole antenna for higher end frequencies, the conductive patterned layer structure and the further patterned layer structure has at least partly the same pattern, in combination with all other features claimed.
Regarding claims 12-14, 18 and 21-23, these claims are allowed based on their dependence on the allowable independent claims 11 and 16 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
:

Park (US PG. Pub. 2020/0163203) discloses a printed circuit board and electronic device having the same.
Liu (US PG. Pub. 2018/0287431) discloses flat antennas having two or more resonant frequencies.
Yoo et al. (US PG. Pub. 2013/000920) discloses a semiconductor package.
Huang (US PG. Pub. 2011/0037673) discloses a planar antenna with isotropic radiation pattern.
Cheng (US PG. Pub. 2006/0022888) discloses a dual band and broadband flat dipole antenna.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN T SAWYER/Primary Examiner, Art Unit 2847